Exhibit 10.1

 

December 31, 2007

 

Mr. David W. Thomas

P. O. Box 3886

Honolulu, HI 96812

 

Re:          Retention Payments

 

Dear Dave:

 

This letter confirms the understanding between you and Bank of Hawaii
Corporation and Bank of Hawaii (collectively, “we” or the “Bank”) with respect
to the completion of your employment with the Bank.  The Bank is grateful for
your services and the Human Resources and Compensation Committee of our Board
has determined that you have satisfactorily completed the duties required of you
under the Retention Agreement dated December 16, 2005 between you and the Bank. 
As authorized under Section 1 of the Retention Agreement, we have decided to
advance your “Separation Date” for purposes of the Retention Agreement to the
close of business on December 31, 2007.

 

Subject to your execution and delivery to us of this letter and the attached
release not later than 31 days after the date hereof, and provided that you do
not revoke the release within the period specified therein (the “Revocation
Period”), the Bank agrees to pay or provide to you the following:

 

1.             the “Retention Payment” described in Section 3.a of the Retention
Agreement, determined by reference to your base salary as of the Separation Date
and payable according to the schedule provided under Section 3.a of the
Retention Agreement;

 

2.             the health insurance coverage described in Section 3.b of the
Retention Agreement for the duration of the period prescribed therein;

 

3.             the waiver, as of the Separation Date, of the entire amount of
your obligation to reimburse the Bank for the remaining balance as of the
Separation Date of your initial membership fee at the Oahu Country Club, as
provided in Section 3.c of the Retention Agreement;

 

4.             your “Final Award” (for purposes of the Bank of Hawaii
Corporation Executive Incentive Plan) for the performance period ending
December 31, 2007, payable in 2008 following the expiration of the Revocation
Period and otherwise at the same time as the payment of Final Awards to other
Executive Incentive Plan award recipients for the performance period ending
December 31, 2007, and in such amount as may be determined by the Human
Resources and Compensation Committee (with the determination to be made at the
same time as the determination of Final Awards payable to other Executive
Incentive Plan award recipients for the performance period ending December 31,
2007); and

 

--------------------------------------------------------------------------------


 

5.             in recognition that you have satisfactorily completed your
service to the Bank and that you will forfeit 20,000 Restricted Shares as a
result of the Bank’s advancement of your Separation Date, a cash amount equal to
the product of (x) 20,000 and (y) the per share closing price of Bank of Hawaii
Corporation’s common stock on the New York Stock Exchange on the Separation
Date, to be paid to you as soon as practicable after the expiration of the
Revocation Period (but in no event later than 60 days after the expiration of
the Revocation Period).

 

The payments described above are contingent on the continuation of your
employment with the Bank through the close of business on the Separation Date
designated above, and will be made in a manner so as to comply with the
requirements of Section 409A of the Internal Revenue Code (to the extent any
such requirements are applicable).

 

This letter (together with the release) sets forth the entire agreement between
you and the Bank, and fully supersedes any and all prior agreements or
understandings between you and the Bank pertaining to the subject matter
hereof.  You agree that you continue to be bound by Sections 2, 4, 6, 8, 9, 11
and 12 of the Retention Agreement.

 

Please indicate your agreement with these terms by signing as indicated below
and returning the original to me.  I have enclosed a copy of this Letter for
your records.

 

 

 

Very truly yours,

 

 

 

BANK OF HAWAII CORPORATION and

 

BANK OF HAWAII

 

 

 

 

 

By:

/s/ ALLAN R. LANDON

 

 

 

Allan R. Landon

 

 

Chief Executive Officer

 

Accepted and agreed:

 

 

 

 

 

 

 

 

/s/ DAVID W. THOMAS

 

 

December 31, 2007

 

David W. Thomas

 

Date

 

2

--------------------------------------------------------------------------------